Citation Nr: 1718720	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right hip osteoarthritis, status post total right hip arthroplasty, to include as secondary to service-connected lumbar spine degenerative changes (service-connected low back disability).


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel










INTRODUCTION

The Veteran served with honorable active service with the Marine Corps.from January 1971 to September 1978, and from February 1980 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2015, the Board, in pertinent part, denied entitlement for the instant claim at issue.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court vacated, in pertinent part, the Board's September 2015 decision and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).  

The Board notes that in February 2017, the Veteran's previous representative provided a withdrawal of representation letter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR found that the April 2013 VA examination failed to recognize that in October 2011, the RO had determined that a portion of the Veteran's service treatment records were unavailable for review.  As a result, the April 2013 VA examiner based the medical opinion on the inaccurate notion that all service treatment records were available for review, thereby, disregarding the pre-determined conclusion that some records with potentially relevant information were unavailable.  Thus, the April 2013 VA examiner's medical opinion was not based on a complete understanding of the Veteran's medical history.  As such, the Board finds the April 2013 medical opinion inadequate.  

Further, the parties to the JMR found that the April 2013 VA examiner failed to address the specific directive of the RO with regard to whether the Veteran's claimed right hip disability is related to a wrestling-related incident while in-service.  

In light of the concerns expressed in the Joint Motion, the Board finds that a remand is warranted to afford the Veteran an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of his right hip disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

(a)  Identify all current right hip disabilities associated with the Veteran.  

(b)  Is it at least as likely as not that any identified right hip disability manifested during, or as a result of, active military service, or a disability that was either caused or aggravated by a service-connected disability?  If it is at least as likely as not, proceed to subparts (c) and (d).  

(c)  Is it at least as likely as not that any identified right hip disability is related to a wrestling-related incident during active duty?  

(d)  Is it at least as likely as not that any identified right hip disability is related to the Veteran's service-connected lumbar spine disability?  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




